 In the Matterof SOUTHERN PRINTING AND PUBLISHINGCOMPANYandINTERNATIONAL TYPOGRAPHICAL UNION, CHARLESTON TYPOGRAPHICALUNION No. 43Case No. C-1625.-=Decided July 15, 1940Jurisdiction:printing industry.Settlement:stipulation providing for compliance with the Act.Remedial Order:entered on stipulation.Mr. John C. McRee,for the Board.Stoney, CrosslandctPritchard,byM2. Edward K. Pritchard,ofCharleston, S. C., for the respondent.Mr. G. A. Gilchrist, of -Charleston, S.C., for the Union.Mr. Louis Colvin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalTypographical Union, Charleston Typographical Union No. 43, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Tenth Region (Atlanta,Georgia), issued its complaint dated June 3, 1940, against SouthernPrinting and Publishing Company, Charleston, South Carolina,herein called the respondent, alleging that the respondent had engagedm and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and accompanying notices of hearingwere duly served upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that the respondent advised its employees to withdrawfrom or refuse to become members of the Union; (2) that the respond-ent threatened its employees with lay-offs or discharges if they en-gaged in activities in behalf of the Union; (3) that the respondentmade statements derogatory to the Union; (4) that the respondent25 N. L. R. B., No. 51.379 380DECISIONSOF NATIONALLABOR RELATIONS BOARDterminated the employment of William Frederick on or about Febru-ary 3, 1940, and refused to reinstate him because he joined the Unionand engaged in concerted activities for his mutual aid and protection;and (5) that by these and other acts the respondent interfered with,restrained, and coerced its, employees in the exercise of rights guaran-teed in Section 7 of the Act.On June 13, 1940, the respondent filedan answer denying the allegations of unfair labor practices in thecomplaint.Prior to a hearing, the respondent, the Union, and counsel for theBoard entered into a stipulation dated June 15, 1940.The stipulationprovides as follows :Charges and amended charges having been filed with CharlesN. Feidelson, Regional Director, National Labor Relations Board,Tenth Region, complaint was issued and served on all partieswherein and whereby it was alleged that the respondent engagedin unfair labor practices in violation of Section 8, sub-sections(1) and (3) of the National Labor Relations Act (49 Stat. 449).All parties hereto acknowledge service of the Complaint, Noticeof Hearing, Amended Charge and copy of National Labor Rela-tions Board Rules and Regulations, Series 2, as amended.Therespondent, Southern Printing and Publishing Company, fileditsAnswer to the Complaint on June 13, 1940, wherein it deniedthat it had engaged in the unfair labor practices alleged in theComplaint.It being the intention of the parties to dispose of the matterswhich have arisen, it is hereby stipulated and agreed by andamong Southern Printing and Publishing Company (hereinaftercalled the respondent) by its attorneys, Stoney, Crosland &Pritchard, by Edward K. Pritchard ; the International Typo-graphicalUnion,CharlestonTypographicalUnionNo. 43(hereinafter called the union) by its President, G. A. Gilchrist;and by John C. McRee, Attorney for the National LaborRelations Board as follows :ISouthern Printing and Publishing Company is a corporationorganized and existing under the laws of the State of SouthCarolina, having its principal office and place of business in theCity of Charleston, County of'Charleston, State of South Caro-lina.It is engaged in the printing, binding and publishing ofbooks, directories, stationery, forms and other literature.Theprincipal raw materials used by the respondent are paper, leadand ink.During the year 1939 the value of the products used SOUTHERN PRINTING AND PUBLISHING COMPANY381by the respondent was approximately Twelve Thousand Dollars($12,000), forty (40) per cent of which was obtained from statesother than the State of 'South Carolina. - - During the same yearthe plant's products were valued at approximately Fifty-SixThousand Dollars ($56,000), of which about twenty (20) per centwas sold and shipped to customers residing in states other thanthe state of South Carolina.The average number of employeesin respondent's plant during the year 1939 was twenty-five (25).Respondent admits for the purpose of this proceeding that it isengaged in interstate commerce within the meaning of Section 2,sub-sections (6) and (7) of the said National Labor Relations Act.IIAll parties hereto waive all further and other procedure pro-vided by the National Labor Relations Act, or the Rules andRegulations of the National Labor Relations Board, includingthe taking of testimony and the making of findings of fact andconclusions of law.IIIThis Stipulation, together with the amended charge, Complaint,Notice of Hearing,and postponementsthereof, Answerand Rulesand Regulations of National Labor RelationsBoard, Series 2,as amended, may be introducedin evidenceby filing them with theChief TrialExaminer ofthe National LaborRelations Board,Washington, D. C., and shallconstitutethe recordin this case.Respondent agrees to make whole William Frederick for anyloss of pay he has suffered by reason of his alleged discrimina-tory discharge by paying to fiim the sum of Three Hundred andFifty Dollars ($350.00).It is understood and agreed that thepayment of this sum is in full satisfaction of any and all claimsthat the said William Frederick may have because of any matterset forth in the Complaint in this proceeding.VOn the basis of the facts stipulated in paragraph I above, thepleadings and the record described in paragraph III above, thisstipulation, and by agreement of the parties hereto, the NationalLabor Relations Board may enter its order in the following formin the above entit led case : 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board hereby orders that South-ernPrinting and Publishing Company, its officers, agents,successors and assigns, shall :1.Cease and desist from :(a)Discouraging membership in the International Typo-graphical Union, Charleston Typographical Union No. 43, theInternational Printing Pressmen and Assistants Union of NorthAmerica, or any other labor organization of its employees bylaying off, discharging, refusing to reinstate or in any othermanner discriminating in regard to the hire or tenure of em-ployment of its employees because of membership or activityin connection with any such labor organization;(b) In any manner interfering with, restraining or coercingits employees in the exercise of the rights of its employees toself-organization, to form, join or assist labor organizationsto bargain collectively through representatives of their ownchoosing and to engage in concerted activities for the purposeof collective bargaining, or other mutual aid or protection asguaranteed in Section 7 of the National Labor Relations Act.2.Take the following affirmative action to effectuate thepolicies of the Act.(a)Make whole William Frederick for the loss of pay hehas suffered by being discharged by payment to him of thesum of Three Hundred Fifty ($350 00) Dollars;(b)Post immediately in conspicuous places in its plant, andmaintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its' employees stating : (1)that the respondent will not engage in the conduct from whichit is ordered to cease and desist in paragraphs 1 (a) and (b)of this order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a) and (b) of this order;(c)Notify the Regional Director of the Tenth Region inwriting within ten (10) days from the date of this order ofthe steps respondent has taken to comply herewith.VIThe respondent hereby consents to the entry by the UnitedStates Circuit Court of Appeals for the appropriate circuit, uponapplication of the Board of a consent decree enforcing an orderof the Board in the form hereinabove set forth, and hereby waivesfurther notice of the application for such decree. SOUTHERN PRINTING 9ND PUBLISHING COMPANYVII383It is understood and agreed that this stipulation embodies theentire agreement between the parties and there is no verbal agree-ment of any kind which varies, alters or adds to this stipulation.VIIIIt is understood and agreed further that this stipulation issubject to the approval of the National Labor Relations Board andshall become effective immediately upon receipt of notice grantingsuch approval.On June 24, 1940, the Board issued an order approving the abovestipulation, making it apart of the record, and pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, transferring the case to the Board forthe purpose of entry of a decision and order pursuant to the provi-sions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSouthern Prmting and Publishing Company is a South Carolinacorporation having its principal office and place of business-in Charles-ton, South Carolina, where it is engaged in the printing, binding, andpublishing of books, directories, stationery, forms, and other litera-ture.During 1939 the respondent purchased raw materials valuedat approximately $12,000, 40 per cent of which were shipped to itfrom points outside the State of South Carolina.During the sameperiod, the respondent manufactured products valued at approxi-mately $56,000, 20 per cent of which were shipped by it to pointsoutside the State of South Carolina.The respondent employsapproximately 25 employees. It admits that it is engaged incommerce within the meaning of Section 2 (6) and (7) of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor-Relations Board 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereby orders that the respondent, Southern Printing and PublishingCompany, Charleston, South Carolina, its officers, agents, successors,and assigns shall:1.Cease and desist from :(a)Discouraging membership in the International TypographicalUnion, Charleston Typographical Union No. 43, and InternationalPrinting Pressmen and Assistants Union of North America, or anyother labor organization of its employees, by laying off, discharging,refusing to reinstate or in any other manner discriminating in regardto the hire or tenure of employment of its employees because ofmembership or activity in connection with any such labor organization;(b) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the rights of its employees to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining,or other mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action to effectuate the policies ofthe Act :(a)Make whole William Frederick for the loss of pay he has suf-fered by being discharged by payment to him of the sum of ThreeHundred Fifty ($350.00) Dollars;(b)Post immediately in conspicuous places in its plant, and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a) and (b) of this Order; and (2) that therespondent will take the affirmative action set forth in paragraphs2 (a) and (b) of this Order;(c)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order of the steps therespondent has taken to comply herewith.MR. WILLIAMM. LEISERSONtook no part in the consideration oftheaboveDecisionand Order.